Citation Nr: 1514365	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for generalized anxiety disorder (GAD) with psychotic disorder not otherwise specified (NOS).

2.  Entitlement to a rating higher than 30 percent for bronchial asthma.

3.  Entitlement to a total disability rating as due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1985 and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2013, the Veteran present testimony in support of his claim before the undersigned Acting Veterans Law Judge (AVLJ) at a personal hearing held at the Hartford RO.

In March 2014, the Board remanded the issues on appeal for further development of the evidence.  

The Board notes that in March 2014, the Board characterized the first issue enumerated above as entitlement to a rating higher than 70 percent for GAD.  The Board amended the issue as reflected above because the RO granted service connection for psychotic disorder NOS by May 2012 rating decision and recharacterized the service-connected disability as GAD and psychotic disorder NOS.

The issue of entitlement to a rating higher than 30 percent for bronchial asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GAD with psychotic disorder NOS is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria are not met for entitlement to a disability rating higher than 70 percent for the service-connected GAD with psychotic disorder NOS.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9400-9210 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2011 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also advised the Veteran of the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and records from the Social Security Administration.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  The Veteran was afforded VA medical examinations in August 2011 (with an addendum in March 2012) and April 2014.  When VA undertakes to provide a medical examination or opinion, it must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  In the aggregate, the examinations and opinions herein are adequate because they are based on reviews of the record, comprehensive interviews, ant the Veteran's statements and because they are fully substantiated.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding his June 2013 hearing at the RO before AVLJ of the Board, according to 38 C.F.R. § 3.103(c)(2) it is the responsibility of the presiding Veterans Law Judge (VLJ) to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97 .

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding AVLJ's duties under § 3.103(c)(2).  Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, including especially since the Board remand of the claim, the Board finds that any deficiency in that hearing was non-prejudicial.  The appeal of this claim thus is ready to be considered on the merits.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already mentioned, all reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that, when a disability not specifically provided for in the Rating Schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20

The Veteran's GAD with psychotic disorder NOS has been rated initially as 70 percent disabling under the provisions of 38 C.F.R. §§ 4.20, 4.130, Diagnostic Code 9400-9210.

The current schedular criteria date back to November 7, 1996, and incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  But effective August 4, 2014, VA promulgated an interim final rule regarding the use of the newer version of this Manual (DSM-V) concerning all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.

Id.  (emphasis added).

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. 4.130, Diagnostic Code 9400.

The Board notes that the criteria for Diagnostic Code 9210 (psychotic disorder NOS (atypical psychosis) )are identical to those pertaining to Diagnostic Code 9400 (GAD).

In assessing the probative value of the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id. 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id. 

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

On VA examination in August 2011, the examiner diagnosed anxiety disorder NOS as well as psychotic disorder NOS.  The examiner indicated that it was possible to distinguish the symptoms of each diagnosis.  Because, however, the Veteran's service-connected disability encompasses both, the Board will consider all extant psychiatric symptoms.  Such action on the Board's part is advantageous to the Veteran because more symptoms will be taken into consideration in determining whether an increased rating is warranted.  Overall, the examiner assessed a GAF score of 50 and commented that the Veteran's psychiatric disorder was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner explicitly opined that the Veteran's symptoms would not impair his ability to work and noted that the Veteran had been actively looking for work since moving to Connecticut and that he only stopped his search when he received a very large retroactive compensation payment from VA.  The Veteran exhibited anxiety, disturbances of motivation and mood, delusions and hallucinations about twice a month that he was able to ignore, sleep disturbance, anxiety, and depression four or five days a month.  His symptoms did not ever prevent him from going to work during the period before he moved to Connecticut.  The examiner noted that depression and anxiety were exacerbated by the lack of structure in the Veteran's life.

In a March 2012 addendum to the August 2011 VA examination report, the examiner indicated that the Veteran's symptoms were of sufficient severity to cause moderate impairment in social functioning and mild to moderate impairment in vocational functioning.  The examiner emphasized that the Veteran was able to function at the job he held prior to moving to Connecticut the previous year despite of reported anxiety and paranoia.  The Veteran's current symptoms included depression, anxiety, and some posttraumatic stress disorder (PTSD) symptoms.  

On April 2014 VA mental disorders examination, the examiner diagnosed major depressive disorder (MDD) and noted such symptoms as depressed mood, disrupted sleep, loss of energy, difficulty concentrating, thoughts of death without suicidal ideation, and anxiety symptoms such as nightmares that could be captured within the depression diagnosis.  The examiner also diagnosed a psychotic disorder.  The service-connected disability was productive of occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  According to the examination report, the Veteran lived alone in a rented apartment and enjoyed leisure activities including trips, church, walking, and socializing with friends.  He reported close familial relationships and indicated that he had friends.  During episodes of depression, he reported social isolation, crying, lying in bed, and excessive sleeping.  His symptoms, however, never caused him to miss work during the period of time when he was employed.  Other symptoms included non-impairing auditory hallucinations twice a month, sleep problems, anxiety, depression, disturbance of motivation and mood, difficulty adapting to stressful circumstances, persistent delusions or hallucinations, and, according to the examiner, subclinical features of PTSD.  His thought processes were clear and linear.  Judgment and insight were fair.  He indicated that he was looking for work albeit unsuccessfully.  He stated that he would need a job that did not entail pressure in order to minimize anxiety.  The examiner noted that the Veteran asserted a need for a 100 percent evaluation in order to qualify for VA dental care.  The examiner opined that the Veteran's psychiatric symptoms were not preclusive of employment and that the Veteran was not unemployable due to them.  

The VA examiners commented on the Veteran's lacking English skills.  The examination reports also suggest that he has trouble handling money responsibly, but he has not been found unfit to handle his own finances.

Throughout the appeal period, the Veteran's psychiatric symptoms and their consequent effect on his social and occupational functioning have never been commensurate with an even higher 100 percent rating, meaning totally disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411.  This maximum possible rating requires total occupational and social impairment.  The medical evidence does not reflect total occupational and social impairment; indeed, no examiner has assessed him as such.  Furthermore, symptoms like those associated with a 100 percent evaluation have not been shown, certainly not with a consequent level of impairment in his social and occupational functioning suggestive of entitlement to this highest possible rating.  He does not, as examples, exhibit gross impairment in his thought processes or communication.  His communication skills have been somewhat lacking due to poor English language capabilities, but he has had no communication barriers not associated with his lacking English.  Thought processes have not been assessed as grossly impaired.  Indeed, the evidence depicts a Veteran who has clear and coherent thought processes.  He does suffer from delusions or hallucinations, but these do not seem to have an impact of the Veteran's behavior or ability to function.  He is able to ignore psychiatric symptoms.  His behavior appears appropriate.  Furthermore, he is not a persistent danger to himself or others.  

The Veteran admittedly has some difficulty with his finances due to overspending, but he has not been found unfit to handle his finances.  He also performs the activities of daily living and self-care.  Moreover, the evidence does not show that he needs any particular assistance with managing an independent living.  Furthermore, there is no objective evidence of lack of orientation, and he has not displayed the type of severe memory impairment that would entail lack of recollection of his own name, those of relatives, or of his occupation.  In short, symptoms like those typically associated with a 100 percent evaluation are simply missing and have been throughout the appeal period.

The Veteran's GAF score has never been around 50, indicative of only relative of a "serious symptoms," which the Board finds are encompassed by the type of symptomatology associated with a 70 percent evaluation.  The GAF score of 50 certainly does not indicate the type of severe symptomatology entailed in a 100 percent scheduler rating.  

For all of these reasons and bases, an even higher 100 percent rating is not warranted for his GAD at any time during the appeal period, so the Board cannot "stage" the rating for this disability.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400-9210; see also Vazquez-Claudio, supra; Mauerhan, supra; Hart, supra.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extra-schedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, with regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Indeed, even if the available schedular evaluation for this disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations.  To the contrary, it does not appear from the record that he has been hospitalized at all for this disability and certainly not on a frequent or recurrent basis.  Additionally, there is not shown to be evidence of "marked" interference with his employment because of this disability, meaning above and beyond that contemplated by the schedular rating assigned for this disability.  38 C.F.R. §§ 4.1, 4.15 (2014).  There is nothing in the record suggesting that his service-connected psychiatric disorder has markedly interfered with his ability to perform a job in a satisfactory manner.  Indeed, the evidence shows that when he was employed, his psychiatric symptomatology did not prevent his from performing his professional duties.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.


ORDER

The claim for an initial rating higher than 70 percent for the GAD with psychotic disorder NOS is denied


REMAND

In its March 2014 remand, the Board asked that a VA examination be scheduled to assess the severity of the Veteran's bronchial asthma and for an opinion of its impact, if any, on employability.  The examiner did not provide an opinion on employability stating simply that the Veteran was not working.  When a remand instruction of the Board is not followed, a remand for clarification is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, the RO/AOJ must seek the requested information from the May 2014 VA examiner who provided the deficient opinion.

With regard to his derivative TDIU claim, it is inextricably intertwined with the pending appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one cannot be rendered until the other issue has been considered).  TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the TDIU claim is addressed.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Contact the VA examiner who conducted the May 2014 VA respiratory disorders examination and ask that he provide an opinion as to the impact, if any, the Veteran's bronchial asthma symptoms have on his employability, and whether his symptoms preclude him from obtaining and maintaining substantial gainful employment.  A complete rationale for the opinion is necessary.

In the event that the May 2014 VA examiner is unavailable, schedule a new VA examiner to assess the current severity of the Veteran's service-connected 
bronchial asthma.  The examiner must review the claims files (both Virtual and physical, and including the testimonial evidence) and to take a detailed examination that delineates all symptomatology of his bronchial asthma.  All appropriate diagnostic tests should be conducted, and the examiner must support all opinions with explanatory rationale.

In particular, the examiner must provide the predicted percentage of FEV-1, or the percentage of FEV-1/FVC; the frequency of the Veteran's visits to a physician for required care of exacerbations; and, whether and how long the Veteran has been taking corticosteroids for treatment.  The examiner must also comment on the impact the Veteran's symptoms have on employability and whether his symptoms preclude him from obtaining and maintaining substantial gainful employment.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


